DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please note that this application has been transferred to a new examiner.  See the conclusion heading below for updated contact information.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 and 17-19 are each directed to a system or apparatus “comprising” a further limitation.  However, none of the limitations in these claims appear to be structural in nature.  As a system or apparatus must “comprise” only structural elements, the scope of these claims is unclear.  To overcome this issue, it is recommended that the claims each be amended to recite “wherein” in place of “comprising.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeVries, US 20190285748 (with support for the relied-upon subject matter in provisional application 62/642,816) in view of Shim, US 20180234665.

As to claim 1 DeVries discloses a system to identify and track occupants of a building, comprising: 
a plurality of detector devices, each of the plurality of detector devices receives an identification signal from an identification device (Fig. 3: 310; [0036], [0055] – RFID detectors 310 receive ID signals from RFID devices); 
a plurality of image capture devices, each of the plurality of image capture devices outputs an image signal comprising a plurality of images depicting a respective monitored location of the building (Fig. 3: 410; [0036], [0040] – cameras 410), 
a processing circuit communicably coupled with the plurality of detector devices and the plurality of image capture devices (Fig. 3: 112, 114, 320, and 430), the processing circuit: 
receives the identification signal from one of the plurality of detector devices ([0049], [0055] – the ID of RFID device 330 is received by RFID location device 320); 
associates the detector device providing the identification signal with a detector location stored in a detector database ([0053], [0055] – locations of detector devices 310 are stored in a database.  This location is used to determine location of RFID device 330); 
retrieves, using an identifier of the identification signal, from a user database including a plurality of user records including at least one user attribute, a selected user record corresponding to the identifier ([0057] – a user record corresponding to the RFID device is retrieved); 
receives the image signal from one of the plurality of image capture devices depicting a monitored location corresponding to the detector location ([0068]); 
generates an annotated video signal comprising information relating to a person overlaid on the image signal; and displays the annotated video signal on a display device ([0109]-[0113] – an overlay (annotation) identifies the captured person in a displayed video as authorized or unauthorized).  
DeVries does not appear to disclose an annotated video signal comprising an occupant name of the at least one user attribute of the selected user record corresponding to the identifier of the identification signal overlaid on the image signal.
However, in an analogous art, Shim discloses an annotated video signal comprising an occupant name of at least one user attribute of a selected user record corresponding to an identifier of an identification signal overlaid on the image signal (Fig. 8; [0059], [0082] – name of an identified person is overlaid on a surveillance image).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of DeVries with the teachings of Shim, the rationale being to indicate the names of authorized persons, thereby providing a more informative display that enables security personnel to quickly recognize who is or is not an intruder.

As to claims 2 and 3 DeVries fails to disclose that at least one of the plurality of detector devices is located proximate an access control device comprising at least one of an electronic lock and an actuator.  However, official notice is taken that this was well known in the art before the effective filing date of the claimed invention.  For example, it was widely practiced to place security apparatuses, such as cameras and RFID detectors, near an access point such as a security-enabled electronic lock.  Therefore it would have been obvious to the skilled artisan to modify DeVries to include this, the rationale being to monitor points that are likely to be where attempts at unauthorized access are made.

As to claim 4 DeVries discloses that the identifier is assigned to at least one of the identification device and a user of the identification device (DeVries [0055]).  

As to claim 5 DeVries discloses that the identification signal is a radio frequency signal ([0055]).  

As to claim 6 DeVries discloses that the identification device is a passive radio frequency identification (RFID) device ([0055]).  

As to claim 7 the system of DeVries and Shim discloses that the user attribute comprises the occupant name (Shim [0059], [0082]) or a user security level (DeVries [0057]).  

As to claim 8 see rejection of claim 1.

As to claim 9 Shim discloses storing, by the one or more processors, the annotated video signal in an annotated video database ([0051]).  

As to claim 10 Shim discloses the annotated video signal comprising at least one of a box or a flag overlaid on a user depicted in the video signal (Fig. 8).  

As to claim 11 DeVries discloses denying, by the one or more processors, access to a restricted location of the building based on at least one of the plurality of user attributes ([0108]-[0109]).  

As to claim 12 see rejection of claim 7.

As to claim 13 DeVries discloses generating, by the one or more processors, an alert message based on at least one of the plurality of user attributes and the monitored location ([0108]).  

As to claim 14 the system of DeVries and Shim discloses displaying, by the one or more processors, the alert message on the display device (DeVries [0109], Shim Fig. 12).  

As to claim 15 DeVries discloses transmitting, by the one or more processors, the alert message to an audio output device configured to emit an audible alert ([0111]).  

As to claim 16 the system of DeVries and Shim, described above, discloses building monitoring apparatus, comprising: 
a display that presents a user interface having an array of inputs (DeVries Fig. 3: 202); and 
a monitoring circuit coupled to the display (DeVries Fig. 3) and comprising: 
a detector database configured to receive an identification signal and store location identifiers associated with a plurality of detector devices (DeVries Fig. 3: 320 and its description); 
an image capture database configured to receive a video signal and store location identifiers associated with a plurality of image capture devices (DeVries Fig. 3: 420 and its description.  See rejection of claim 1 for further details), 
a subject database configured to extract identification data regarding a person or an object based on the identification signal (DeVries Fig. 3: 114; [0057]); and 
an output generator configured to generate annotated display data comprising an occupant name of the person corresponding to the identifier that is overlaid on the video signal for the display based on the identification data, a detector device location identifier, and an image capture device location identifier (DeVries [0109]; Shim Fig. 8; [0059], [0082] – name of an identified person is overlaid on a surveillance image).  

As to claim 17 the system of DeVries and Shim discloses the identification data comprising a plurality of user attributes and a plurality of object attributes (DeVries [0055]-[0057], Shim [0059], [0082]).  

As to claim 18 see rejection of claim 7.
As to claim 19 see rejection of claim 10.
As to claim 20 see rejection of claims 13-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423